[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                                                                   FILED
                          _______________________         U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                No. 07-15744                   MARCH 11, 2009
                            Non-Argument Calendar            THOMAS K. KAHN
                                                                  CLERK
                          _______________________

                       D.C. Docket No. 07-60818-CV-AJ

JUDY COPELAND,
with help of room mate Carl Shell due
to Judy Copeland's mental retardation,
                                                                        Plaintiff,

CARL SHELL,
                                                   Proposed Intervenor-Appellant,

                                     versus

HOUSING AUTHORITY OF HOLLYWOOD,
TIM SCHWARTZ,
                                                           Defendants-Appellees.

                             ___________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                            ____________________

                                (March 11, 2009)

BEFORE CARNES, HULL and ANDERSON, Circuit Judges.

PER CURIAM:
      Because we have decided that the district court properly granted summary

judgment on Judy Copeland's claims underlying this challenge, see Copeland v.

Housing Authority of Hollywood, No. 08-10744 (11th Cir. Nov. 28, 2008), we

AFFIRM the District Court's denial of Appellant Shell's motion to intervene

below.




                                        2